DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The claim set filed on 10 July 2020 which includes pending claims 1-12 has been considered on the merits. Claims 1-12 are rejected. 

Specification
The disclosure is objected to because of the following informalities: in the page 9 of the instant specification where Fig. 7A and 7B are described, the paragraph recites “[Fig. 7]” and then describes Fig. 7A and Fig 7B. Consider removing “[Fig. 7]” to improve clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
Regarding claim 1, 9 and 10, the phrase "can be drawn" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). If the limitation is required, consider rephrasing the respective limitation as “is drawn”’ as a way to overcome this indefiniteness rejection. For the purposes of compact prosecution, the limitations are considered optional.  
	Claim 4 recites  “determine the spatial clearance based on a pattern of a shape change in the printed layer”. It isn’t clear what a pattern of a shape change in the printed layer is limited to. A pattern is a natural or artificial, configuration or design. A shape is the quality of a distinct object or body in having an external surface or outline of specific form or figure. A change is the result of the form of an object different from what it was or from what it would be.  Is the pattern a shape per se or something else? For purposes of compact prosecution, the claimed limitation requires a pattern for containing information such as barcodes and markings.  
Claim 6 recites “detection unit is configured to function as the reading unit, and is configured to detect transmitted light of the printed layer in a state in which the measurement tip is mounted on the measurement device” and depends on claim 5, which recites “a detection unit configured to emit the measurement light to detect transmitted light that is transmitted through the measurement tip” and claim 1 recites “a reading unit configured to read the information relating to the spatial clearance from the printed layer”. It isn’t clear whether a detection unit configured to function as the reading unit replaces the reading unit claimed in claim 1 or is in addition to the reading unit claimed in claim 1. Instant Figure 1 shows a detection unit/a reading unit as one unit. In addition it is unclear whether one or at least two reading units are required. How many reading and how many detection units are required by the claims and what are the respective function(s) of each distinct unit? 
Claim 7 recites “the measurement tip comprises the printed layer located outward of the detection target region in an insertion direction” and claim 7 recites likewise except that claims 7 recites “inward” instead of “outward”. It isn’t clear what the outward and inward locations/directions of the detection target region is and how the outward and the inward directions/locations in an insertion direction limits the printed layer location. Where is the printed layer located? How can the location be related to an insertion direction? What is the insertion direction? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wardlaw (US Patent 6,929,953).
Regarding claims 1, Wardlaw teaches a component measurement system (referred to as an “apparatus 10” illustrated in Figures 1-2) comprising: 
a measurement tip (which corresponds the container 18 illustrated in Figure 2, wherein a tip is read as a small piece or part) configured to collect a liquid (e.g. a sample of biological fluid, see abstract) (see column 12 lines 48-50, which recites “the sample has been introduced into the chamber 20”); and 
a measurement device (referred to as a reader module 12 illustrated in Figures 1 and 4-5) configured to measure a component of the liquid (see column 14 lines 28-33, which recites “the optical density of the hemoglobin in the first chamber is measured”) by emitting measurement light to the measurement tip (see column 7 lines 24-39, which recites “wavelengths of light passing through the LSE filter 58 and the objective lens 52 subsequently enter the sample, causing material within the sample bearing a chosen colorant to fluoresce and emit light of a particular wave length”) wherein the measurement tip (i.e. container 18) is configured to be mounted on the measurement device (i.e. reader module 12) (see Figures 1, 4-5) wherein the measurement tip (i.e. container 18) comprises: 
a tip body (i.e. the body of the particular container 18), the measurement tip internally having a detection space (which corresponds to a chamber 20) into which the liquid can be drawn, and a detection target region (which corresponds to the space wherethrough light beam 54 is directed by objective lens 52, see Figure 4) configured to be irradiated with the measurement light in the detection space (see Figure 4), and 
a printed layer (which corresponds to label 28, see column 5, best mode of carrying out the invention section, illustrated as a barcode 28 in Figure 4 ) disposed on a surface of the tip body (see Figure 4) and indicating information (see column 5 line 55-65) relating to a spatial clearance (which corresponds to a though-plane thinness 78, see column 12 lines 20-25) which is an interval of the detection space along a traveling direction of the measurement light in the detection target region (see column 12 lines 20-25, which recites “illuminator 40 is aligned with a first region of the chamber 20, and in particular with one of a plurality of fields having a through plane thickness 78”) and wherein the measurement device comprises: 
a reading unit (referred to as “label reader 38” in Example 1 section and illustrated in Figure 4) configured to read the information relating to the spatial clearance (which corresponds to a spatial location or particular through plane thickness thereof forming a volume) from the printed layer (i.e. label 28) (see column 5 lines 50-61, which recites “container 18 further includes one or more features operable to enable the analysis of the biologic fluid. At least one of the features is located within the chamber 20 at a known spatial location. Features may include physical characteristics (e.g., a particular through-plane thickness at a known spatial location), geometric characteristics (e.g., an object of known volume located at a known spatial location), reagents disposed within the reservoir 22, or a colorant calibration pad 34, etc. The container label 28 stores information which is communicated to the apparatus 10 through a label reader 38 (FIG. 4))(see also bottom of column 10, which recites “when the container 18 is loaded into the apparatus 10, the container label 28 is read”), and 
a control unit (referred to a programmable analyzer 16) configured to calculate the component of the liquid by using the spatial clearance read by the reading unit (see column 11, lines 25-40, which recites “[t]he concentration of the analyte can subsequently be calculated by the programmable analyzer 16 using an analysis algorithm which uses calibration data communicated through the container label 28 […] At one or more points during the analyses, the volume of the sample field may be determined, if required for the analysis, and that data used in the final results calculation”);
a detection target region that holds the collected liquid to be measured by the measurement device (see the reader module section, column 7 lines 15-25, which recites “portion of the light entering the light diverting prism 60 is reflected approximately ninety (90) degrees downward through the objective lens 52 and Subsequently into the container chamber 20 where the biologic fluid sample quiescently resides. The objective lens 52 is attached to the focusing mechanism 50 that enables the distance between the objective lens 52 and the chamber 20 to be varied as necessary for focusing purposes”).
Regarding claim 2, Wardlaw teaches the component measurement system according to claim 1, wherein the control unit (i.e. programmable analyzer 16) is configured to determine the spatial clearance based on a transmittance (wherein the transmittance corresponds to the fraction of radiant energy that having entered a layer of absorbing matter reaches its farther boundary”) of the printed layer i.e. label 28) (see column 7, which recites “[t]he transmittance light is intermittently energized as transmittance measurements are required”) (see also column 10 lines 10-45, which recites “a central processing unit (CPU) and hardware connecting the Reader Module 12, Sample Transport Module 14, and the Programmable Analyzer 16 together. Software programmed into the CPU (or remotely accessible by the CPU) provides instruction Sets, hereinafter referred to as analysis algorithms. The analysis algorithms and/or input from the operator and/or container label 28 provide the instructions for manipulating the data into a useful output”) (see also column 10 lines 10-45, which recites “a central processing unit (CPU) and hardware connecting the Reader Module 12, Sample Transport Module 14, and the Programmable Analyzer 16 together. Software programmed into the CPU (or remotely accessible by the CPU) provides instruction Sets, hereinafter referred to as analysis algorithms. The analysis algorithms and/or input from the operator and/or container label 28 provide the instructions for manipulating the data into a useful output”).
Regarding claim 4, Wardlaw teaches component measurement system according to claim 1, wherein the control unit is configured to determine the spatial clearance (i.e. a particular through-plane thickness at a known spatial location) based on a pattern of a shape change in the printed layer (see Figure 4 where the barcode 28 is a pattern read by the reading unit i.e. reader module 12).
Regarding claim 5, Wardlaw teaches component measurement system according to claim 1, wherein the measurement device comprises a detection unit (referred to as a light source 44) configured to emit the measurement light (see column 6 lines 25-30, which recites “[t]he light Source 44 Selectively produces light throughout a wavelength range broad enough to be useful for a plurality of analyses”) to detect transmitted light that is transmitted through the measurement tip (see Figures 4-5) .
Regarding claim 6, Wardlaw teaches component measurement system according to claim 5, wherein the measurement device comprises a mounting space (which corresponds to the structure of the part of sample transport module 14 indicated by the arrows in Figure 1) into which the measurement tip is insertable (see column 11 lines 55-60, which recites “[p]rior to insertion, the operator may gently shake the container 18”), wherein the measurement tip comprises the printed layer located (i.e. label 28) inward of the detection target region in an insertion direction of the measurement tip in a state in which the measurement tip is mounted on the measurement device, and wherein the detection unit is configured to function as the reading unit, and is configured to detect transmitted light of the printed layer when the measurement tip is inserted and moved (see lines 20-26, which recites “to move the container 18 to particular positions to provide the Reader Module 12 access to particular fields”). 
Regarding claim 7, Wardlaw teaches component measurement system according to claim 5, wherein the measurement device comprises a mounting space into which the measurement tip is insertable (see column 13 lines 53-55, which recites “inserts the container 18 into the Reader Module 12”), wherein the measurement tip comprises the printed layer (i.e. label 28) located outward of the detection target region in an insertion direction of the measurement tip in a state in which the measurement tip is mounted on the measurement device (see Figures 1-5), and wherein the detection unit is configured to function as the reading unit (see the 112(b) rejection above), and is configured to detect transmitted light of the printed layer in a state in which the measurement tip is mounted on the measurement device (see Figures 1-5). 
Regarding claim 8, Wardlaw teaches component measurement system according to claim 5, wherein the measurement device comprises a mounting space into which the measurement tip is insertable, wherein the measurement tip comprises the printed layer (i.e. label 28) located inward of the detection target region in an insertion direction of the measurement tip in a state in which the measurement tip is mounted on the measurement device, and wherein the reading unit is disposed separately from the detection unit (see Figures 1-5), and is configured to detect transmitted light of the printed layer in a state in which the measurement tip is mounted on the measurement device (see Figures 1-5). 
Regarding claim 9 , Wardlaw teaches a measurement device comprising: 
a reading unit (referred to as “label reader 38” in Example 1 section and illustrated in Figure 4); and 
a control unit (referred to a programmable analyzer 16) wherein the measurement device is configured to receive a measurement tip that internally has a detection space into which a liquid can be drawn (see column 11, lines 25-40, which recites “[t]he concentration of the analyte can subsequently be calculated by the programmable analyzer 16 using an analysis algorithm which uses calibration data communicated through the container label 28 […] At one or more points during the analyses, the volume of the sample field may be determined, if required for the analysis, and that data used in the final results calculation”); and 
a detection target region configured to be irradiated with measurement light in the detection space (see the reader module section, column 7 lines 15-25, which recites “portion of the light entering the light diverting prism 60 is reflected approximately ninety (90) degrees downward through the objective lens 52 and Subsequently into the container chamber 20 where the biologic fluid sample quiescently resides. The objective lens 52 is attached to the focusing mechanism 50 that enables the distance between the objective lens 52 and the chamber 20 to be varied as necessary for focusing purposes”), wherein the measurement device is configured to measure a component of the liquid  (see column 14 lines 28-33, which recites “the optical density of the hemoglobin in the first chamber is measured”) by emitting the measurement light to the measurement tip, wherein the reading unit is configured to read a printed layer indicating information relating to a spatial clearance which corresponds to a spatial location or particular through plane thickness thereof forming a volume), which is an interval of the detection space along a traveling direction of the measurement light in the detection target region, and wherein the control unit (i.e. the programable analyzer 16) is configured to calculate the component of the liquid by using the spatial clearance read by the reading unit (see column 10 lines 10-45, which recites “a central processing unit (CPU) and hardware connecting the Reader Module 12, Sample Transport Module 14, and the Programmable Analyzer 16 together. Software programmed into the CPU (or remotely accessible by the CPU) provides instruction Sets, hereinafter referred to as analysis algorithms. The analysis algorithms and/or input from the operator and/or container label 28 provide the instructions for manipulating the data into a useful output” and column 11, lines 25-40, which recites “[a]t one or more points during the analyses, the volume of the sample field may be determined, if required for the analysis, and that data used in the final results calculation”).
Regarding claim 10, Wardlaw teaches a measurement tip (referred to as an “apparatus 10” illustrated in Figures 1-2) configured to be mounted on a measurement device (see Figures 1-5)  for measuring a component of a liquid by emitting measurement light to the liquid, the measurement tip comprising: 
a tip body (i.e. the body of the particular container 18) internally having a detection space (which corresponds to a chamber 20) into which the liquid can be drawn, and a detection target region (which corresponds to the space wherethrough light beam 54 is directed by objective lens 52, see Figure 4) configured to be irradiated with the measurement light in the detection space (see Figure 4); and 
a printed layer(which corresponds to label 28 see column 5, best mode of carrying out the invention section, illustrated as a barcode 28 in Figure 4 )  disposed on a surface of the tip body, and configured to be read by a reading unit of the measurement device, wherein the printed layer indicates relating to a spatial clearance (which corresponds to a though-plane thinness 78, see column 12 lines 20-25, see also column 5 line 55-65) which is an interval of the detection space along a traveling direction of the measurement light in the detection target region (see column 12 lines 20-25, which recites “illuminator 40 is aligned with a first region of the chamber 20, and in particular with one of a plurality of fields having a through plane thickness 78”), which is an interval of the detection space along a traveling direction of the measurement light in the detection target region (see column 5 lines 50-61, which recites “container 18 further includes one or more features operable to enable the analysis of the biologic fluid. At least one of the features is located within the chamber 20 at a known spatial location. Features may include physical characteristics (e.g., a particular through-plane thickness at a known spatial location), geometric characteristics (e.g., an object of known volume located at a known spatial location), reagents disposed within the reservoir 22, or a colorant calibration pad 34, etc. The container label 28 stores information which is communicated to the apparatus 10 through a label reader 38 (FIG. 4))(see also bottom of column 10, which recites “when the container 18 is loaded into the apparatus 10, the container label 28 is read”).
Regarding claim 11, Wardlaw teaches a component measurement system comprising: 
a measurement tip (which corresponds the container 18 illustrated in Figure 2, wherein a tip is read as a small piece or part) configured to collect a liquid (e.g. a sample of biological fluid, see abstract) (see column 12 lines 48-50, which recites “the sample has been introduced into the chamber 20”); and 
a measurement device on which the measurement tip is mountable (i.e. inserted), and the measurement device is configured to calculate a measurement value by performing measurement relating to the liquid, wherein the measurement tip comprises: 
a detection target region (which corresponds to the space wherethrough light beam 54 is directed by objective lens 52, see Figure 4) that holds the collected liquid to be measured by the measurement device, and 
a printed portion (which corresponds to label 28 see column 5, best mode of carrying out the invention section, illustrated as a barcode 28 in Figure 4 )  that holds information relating to the liquid and/or a measurement condition by being printed, and 
wherein the measurement device comprises: 
a reading unit (referred to as “label reader 38” in Example 1 section and illustrated in Figure 4) configured to read the information relating to the liquid and/or the measurement condition from the printed portion (i.e. label 28) (see column 5 lines 50-61, which recites “container 18 further includes one or more features operable to enable the analysis of the biologic fluid. At least one of the features is located within the chamber 20 at a known spatial location. Features may include physical characteristics (e.g., a particular through-plane thickness at a known spatial location), geometric characteristics (e.g., an object of known volume located at a known spatial location), reagents disposed within the reservoir 22, or a colorant calibration pad 34, etc. The container label 28 stores information which is communicated to the apparatus 10 through a label reader 38 (FIG. 4))(see also bottom of column 10, which recites “when the container 18 is loaded into the apparatus 10, the container label 28 is read”), and 
a control unit (referred to a programmable analyzer 16) configured to use the read information relating to the liquid and/or the measurement condition so as to calculate the measurement value (see column 11, lines 25-40, which recites “[t]he concentration of the analyte can subsequently be calculated by the programmable analyzer 16 using an analysis algorithm which uses calibration data communicated through the container label 28 […] At one or more points during the analyses, the volume of the sample field may be determined, if required for the analysis, and that data used in the final results calculation”).
Regarding claim 12, teaches the component measurement system according to claim 11, wherein the information relating to the liquid and/or the measurement condition is stored by being associated with the measurement value (see column 5 lines 58-61, which recites “[t]he container label 28 stores information which is communicated to the apparatus 10 through a label reader 38” and column 6 lines 10-15, which recites “possible to store and extract all of the necessary information from the label 28”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw in view of Ehbets et al (US Publication 2008/0174763). 
Regarding claim 3, Wardlaw teaches component measurement system according to claim 1, wherein the control unit is configured to determine the spatial clearance based on information of the printed layer (see column 11, lines 25-40, which recites “[a]t one or more points during the analyses, the volume of the sample field may be determined, if required for the analysis, and that data used in the final results calculation”).
Wardlaw doesn’t teach a component measurement system including a control unit configured to determine the spatial clearance based on a color of the printed layer.
In the analogous art of providing devices relating to optical measurements, Ehbets teaches a control unit (which corresponds to the main control unit 104 in [0042] connected to an external computer C), configured to determine a spatial clearance (which corresponds to a measuring distance on [0035] which recites “FIG. 13 plots measurement curves explaining how the correct measuring distance of the color measuring head above a measurement point is determined” based on a color of a printed layer (see [0108], which recites “[b]y means of a numerical interpolation between the measurement points of the measurement pattern, a corresponding desired height of the color measuring head can be calculated for every position of the measuring table or its surface and then used to control the distance”) (see also [0018], which recites “measuring system by X-Rite Inc. combines a spectral color measuring head with a tracking sensor, which enables automatic tracking and positioning relative to the print control strip”) (see also claim 1 of Ehbets, which recites “optical means for capturing measurement light emitted from the measured object at the measurement site at a mean collection angle of 0° and coupling it into a light guide which directs the captured measurement light to a wavelength-selective photoelectric transformer, which is adapted to resolve the captured measurement light into a number of wavelength ranges and to generate an electric measurement signal corresponding to each wavelength range”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the capture of a color of a printed layer of a printed sheet  for the benefit of “taking high-precision measurements of even the smallest measurement fields without contact” and determine the correct measuring distance of the color measuring head (see the abstract)(see [0035] FIG. 13 plots measurement curves explaining how the correct measuring distance of the color measuring head above a measurement point is determined).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wong et al (“Direct Reading of Bona Fide Barcode Assays for Diagnostics with Smartphone Apps”) teaches “a diagnostic assay can be performed by patterning immunoassay strips in a bona fide barcode format such that after target binding and signal enhancement, the linear barcode can be read directly”. In addition, Wong teaches in the results section “[a]s optical representations of data, barcodes consist of a series of bars and spaces, with varying widths, which can be scanned and deciphered by stand-alone readers […] A benefit of doing this is that the printed sections can act as a color (or grayscale) reference in the quantitative function of the test” (see also page 9 which recites [t]he concentration of the analyte was determined by obtaining an image of the barcode”). 
Creaven et al (US Publication 2010/0072270) in [0038] teaches “a test-sensor cartridge  185 includes an autocal label 188 having a barcode 190 thereon [...] reading the barcode 190, the meter may adjust its analyte-testing parameters, programs, and/or protocols to correspond with the type and/or generation of test sensors housed within the cartridge 185, thereby increasing the accuracy of the test results”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/         Examiner, Art Unit 1797    




/CHRISTINE T MUI/         Primary Examiner, Art Unit 1797